DETAILED ACTION
This Office action is in reply to correspondence filed 8 September 2022 in regard to application no. 16/830,931.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of inventive group I, claims 1-19, in the reply filed on 8 September 2022 is acknowledged.  Claim 20 is withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each claim includes optimizing a scoring function in no particular manner but merely based on certain data.  The originally-filed application does not give a hint as to how any optimization of anything is performed.
See MPEP § 2161.01(I): “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” [emphasis in the original]

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fuzzy pairing”, and like terms, throughout the claims are relative terms which renders the claims indefinite. The term “fuzzy pairing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is related to “fuzzy matching”, in which items in lists may be joined if “close to each other”, using a common definition of the technique.  However, like “fuzzy pairing” itself, “close to each other” is a relative term with no standard for ascertaining the requisite degree.  Given any particular item attribute and non-identical user attribute, reasonable people might disagree as to whether those two items are fuzzily paired or not.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories, as each claim is directed to a method (process), computer-readable medium (manufacture) or system (machine); the specification makes it clear, e.g. ¶48, that transitory media are not included.  The claim(s) recite(s) obtaining rules, discussing them with a person or machine to resolve ambiguities, and creating a comparative score between items.   None of these are done in any particular manner.
Creating a score is an essentially mathematical function, and the fuzzy pairings may include a probability distribution (see e.g. claim 3) which is an explicitly mathematical object, so the claims recite mathematics.  Further, the steps are all capable of being performed mentally or with paper records.  A person can look at an attribute of an object and an attribute of a person, can ask another person to help resolve ambiguities, and can mentally compute a comparative score, e.g. by counting the number of words which occur in one attribute but not the other.  None of this would present any difficulty, and none requires any technology at all.
This judicial exception is not integrated into a practical application because aside from the barest possible inclusion of a generic computer – the preamble includes the phrase “computer-implemented” and the claim ends with a “wherein” clause that the “method is carried out by” a computer – nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information about user and object attributes and facilitate a conversation, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), because a generic computer, discussed below, is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c).  First, such information, being intangible, is not a particular article at all.  Second, the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), because the lack of technical and algorithmic detail is such as not to go beyond a general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 19, which has the most, includes a processor and memory; claim 13 includes instructions for a processor to execute.  Taken together, these elements are recited at a high degree of generality; the specification does not meaningfully limit them at all, so a generic computer would suffice.
It only performs generic computer functions of nondescriptly manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claims elements when considered as an ordered combination – a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but are likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 6, 7, 10, 11, 14, 17 and 18 simply recite further abstract manipulation of data; claims 3-5, 8, 9, 15 and 16 are simply further descriptive of the type of information being manipulated; claim 12 consists entirely of nonfunctional printed matter, of no patentable significance and which in any case does nothing to make the invention less abstract.
The claims are not patent eligible.  The Examiner has thoroughly reviewed the originally-filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 12-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh et al. (U.S. Publication No. 2020/0184278, filed 30 December 2019) in view of Lemay et al. (U.S. Patent No. 10,241,752).

In-line citations are to Zadeh.
With regard to Claim 1:
Zadeh teaches: A computer-implemented method, [0848; a “computer” is used to “process the data”] the method comprising:
obtaining one or more rules, specified by an expert, that define a partial ranking [abstract; a “ranking” is performed; various rules are listed which may be used for the ranking] of a plurality of fuzzy pairings between (i) a plurality of item attributes for items in a data catalog and (ii) a plurality of user attributes related to said items; [1604; “the membership functions of various fuzzy sets/values are determined using knowledge base” using the “rules” such as “probability or statistical distributions”; 0013; the comparative data may related to objects such as shoes which have been retrieved from a search; 1604; a user characteristic e.g. age is implicated; 0749; rankings are used to further restrict candidates]
generating an interactive session with the expert… [2583; “tagged supervised learning” or “human expert interactive learning” may be used for “recognition”] and
deriving a scoring function based at least in part on (i) the one or more rules and (ii) the resolved one or more ambiguities, wherein the scoring function generates a comparative score between any two items of said data catalog for a given one of the users associated with the plurality of attributes; [1605; “test scores” are created by a “membership function” based on “multiple valuations” for a record or object and the “probability distribution”]
wherein the method is carried out by at least one computing device. [0848 as cited above]

Zadeh does not explicitly teach a step is performed to resolve one or more ambiguities in the one or more rules, but it is known in the art.  Lemay teaches a virtual digital assistant [title] in which a system is used for “inferring default values and resolving ambiguity” related to a “user’s intent”. [Col. 32, lines 43-44, 47] It receives “requests” from “clients” and can perform user functions such as “sending a text message or email message” and “adding a calendar event”. [Col. 10, lines 37, 63-64] A user’s requests may be “ambiguous” or need “further clarification”. [Col. 11, line 18] Lemay and Zadeh are analogous art as each is directed to electronic means for dealing with ambiguity.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention in order to improve the ability to ascertain a user’s intent, as taught by Lemay; [Col. 11, line 11] further, it is simply a substitution of one known part for another with predictable results, simply dealing with fuzziness in the manner of Lemay in place of, or in addition to, that of Zadeh; the substitution produces no new and unexpected result.

In this and the subsequent claims, whether rules were “specified by an expert” is of no patentable significance, as in no claim is it positively claimed that any specification of rules by an expert takes place; this appears to refer to a step which necessarily must have occurred before the onset of the claimed process.  Further, it is not positively claimed that any expert resolves any ambiguities; the most that is claimed is that an interactive session is generated for the purpose of this, so it is at most a statement of intended use, of no patentable significance.  As “fuzzy pairings” is indefinite, the Examiner interprets it to mean items which are not identical.  

With regard to Claim 2:
The computer-implemented method of claim 1, comprising:
determining fuzzy associations between the items and at least one of the item attributes and/or determining fuzzy associations between one or more users and at least one of the user attributes. [Zadeh, as cited above in regard to claim 1; the association between a user and her age is determined]

With regard to Claim 3:
The computer-implemented method of claim 2, wherein each of the fuzzy associations comprise a probability distribution. [Zadeh, as cited above in regard to claim 1]

This claim is not patentably distinct from claim 2.  First, it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data but which imparts neither structure nor functionality to the claimed method.  Second, as the associations only “comprise” this, they can comprise other items as well, and any further processing could be done entirely based on the other items.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 5:
The computer-implemented method of claim 1, wherein: (i) at least a portion of the item attributes are associated with a plurality of values and/or (ii) at least a portion of the user attributes are associated with a plurality of values. [0388; “attributes” in the plural are associated with “values” in the plural]

This claim is not patentably distinct from claim 1.  First, it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data but which imparts neither structure nor functionality to the claimed method.  Second, as only a portion of the items have this condition, others may not, and any further processing could be done entirely based on the other items.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 12:
The computer-implemented method of claim 1, comprising:
outputting, to the user, recommendations comprising one or more of the items based on the scoring function, wherein the recommendations are consistent across said one or more users. [2157; recommendations to users are made]

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 13:
Zadeh teaches: A computer program product comprising a computer readable storage medium [1425; “memory”] having program instructions embodied therewith, [0196; a “Software Platform” implements the process] the program instructions executable by a computing device [0551; a “central processor” is used] to cause the computing device to:
obtain one or more rules, specified by an expert, that define a partial ranking [abstract; a “ranking” is performed; various rules are listed which may be used for the ranking] of a plurality of fuzzy pairings between (i) a plurality of item attributes for items in a data catalog and (ii) a plurality of user attributes related to said items; [1604; “the membership functions of various fuzzy sets/values are determined using knowledge base” using the “rules” such as “probability or statistical distributions”; 0013; the comparative data may related to objects such as shoes which have been retrieved from a search; 1604; a user characteristic e.g. age is implicated; 0749; rankings are used to further restrict candidates]
generate an interactive session with the expert… [2583; “tagged supervised learning” or “human expert interactive learning” may be used for “recognition”] and
derive a scoring function based at least in part on (i) the one or more rules and (ii) the resolved one or more ambiguities, wherein the scoring function generates a comparative score between any two items of said data catalog for a given one of the users associated with the plurality of attributes. [1605; “test scores” are created by a “membership function” based on “multiple valuations” for a record or object and the “probability distribution”]


Zadeh does not explicitly teach a step is performed to resolve one or more ambiguities in the one or more rules, but it is known in the art.  Lemay teaches a virtual digital assistant [title] in which a system is used for “inferring default values and resolving ambiguity” related to a “user’s intent”. [Col. 32, lines 43-44, 47] It receives “requests” from “clients” and can perform user functions such as “sending a text message or email message” and “adding a calendar event”. [Col. 10, lines 37, 63-64] A user’s requests may be “ambiguous” or need “further clarification”. [Col. 11, line 18] Lemay and Zadeh are analogous art as each is directed to electronic means for dealing with ambiguity.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention in order to improve the ability to ascertain a user’s intent, as taught by Lemay; [Col. 11, line 11] further, it is simply a substitution of one known part for another with predictable results, simply dealing with fuzziness in the manner of Lemay in place of, or in addition to, that of Zadeh; the substitution produces no new and unexpected result.

With regard to Claim 14:
The computer program product of claim 13, wherein the program instructions are executable by the computing device to cause the computing device to:
determine fuzzy associations between the items are associated with at least one of the item attributes using a fuzzy association and/or determine fuzzy associations between one or more users are associated with at least one of the user attributes using a fuzzy association. [Zadeh, as cited above in regard to claim 13; the association between a user and her age is determined]

With regard to Claim 16:
The computer program product of claim 13, wherein: (i) at least a portion of the item attributes are associated with a plurality of values and/or (ii) at least a portion of the user attributes are associated with a plurality of values. [0388; “attributes” in the plural are associated with “values” in the plural]

This claim is not patentably distinct from claim 13.  First, it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data but which imparts neither structure nor functionality to the claimed computer program.  Second, as only a portion of the items have this condition, others may not, and any further processing could be done entirely based on the other items.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 19:
Zadeh teaches: A system comprising:
a memory; [1425; “memory”] and
at least one processor operably coupled to the memory [0196; a “Software Platform” in the memory implements the process which runs on, 0551, a “processor”] and configured for:
obtaining one or more rules, specified by an expert, that define a partial ranking [abstract; a “ranking” is performed; various rules are listed which may be used for the ranking] of a plurality of fuzzy pairings between (i) a plurality of item attributes for items in a data catalog and (ii) a plurality of user attributes related to said items; [1604; “the membership functions of various fuzzy sets/values are determined using knowledge base” using the “rules” such as “probability or statistical distributions”; 0013; the comparative data may related to objects such as shoes which have been retrieved from a search; 1604; a user characteristic e.g. age is implicated; 0749; rankings are used to further restrict candidates]
generating an interactive session with the expert… [2583; “tagged supervised learning” or “human expert interactive learning” may be used for “recognition”] and
deriving a scoring function based at least in part on (i) the one or more rules and (ii) the resolved one or more ambiguities, wherein the scoring function generates a comparative score between any two items of said data catalog for a given one of the users associated with the plurality of attributes. [1605; “test scores” are created by a “membership function” based on “multiple valuations” for a record or object and the “probability distribution”]

Zadeh does not explicitly teach a step is performed to resolve one or more ambiguities in the one or more rules, but it is known in the art.  Lemay teaches a virtual digital assistant [title] in which a system is used for “inferring default values and resolving ambiguity” related to a “user’s intent”. [Col. 32, lines 43-44, 47] It receives “requests” from “clients” and can perform user functions such as “sending a text message or email message” and “adding a calendar event”. [Col. 10, lines 37, 63-64] A user’s requests may be “ambiguous” or need “further clarification”. [Col. 11, line 18] Lemay and Zadeh are analogous art as each is directed to electronic means for dealing with ambiguity.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention in order to improve the ability to ascertain a user’s intent, as taught by Lemay; [Col. 11, line 11] further, it is simply a substitution of one known part for another with predictable results, simply dealing with fuzziness in the manner of Lemay in place of, or in addition to, that of Zadeh; the substitution produces no new and unexpected result.

Claim(s) 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh et al. in view of Lemay et al. further in view of Ogmen (U.S. Publication No. 2002/0103634).

These claims are similar so are analyzed together.
With regard to Claim 4:
The computer-implemented method of claim 1, wherein a given one of the fuzzy pairings comprises a unique combination of (i) at least one value for a given one of the item attributes and (ii) at least one value for a given one of the one or more user attributes.

With regard to Claim 15:
The computer program product of claim 13, wherein a given one of the fuzzy pairings comprises a unique combination of (i) at least one value for a given one of the item attributes and (ii) at least one value for a given one of the one or more user attributes.

Zadeh and Lemay teach the method of claim 1 and computer program of claim 13, including using data about users and objects, but do not explicitly make use of this combination, but it is known in the art.  Ogmen teaches an unsupervised transaction system [title] that “resolves the ambiguity” using a rule-based “fuzzy logic function”. [0041-42] Each “category”, which reads on an attribute, is associated with an “appropriate numerical value”. [0042] A “user” is associated with an “established goal” based on “search criteria”, [0055] and the system is then able to “understand” all of the data. [0056] Ogmen and Zadeh are analogous art as each is directed to electronic means for managing ambiguities.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ogmen with that of Zadeh and Lemay in order for a computer to understand the data before it, as taught by Ogmen; further, it is simply a substitution of one part for another with predictable results, simply interpreting data as in Ogmen rather than as in Zadeh; the substitution produces no new and unexpected result.

These claims are not patentably distinct from claims 1 and 13.  First, they consist entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data but which imparts neither structure nor functionality to the claimed method.  Second, as the pairings only “comprise” this, they can comprise other items as well, and any further processing could be done entirely based on the other items.  The reference is provided for the purpose of compact prosecution.

Claim(s) 6-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh et al. in view of Lemay et al. further in view of Linehan et al. (U.S. Publication No. 2020/0089824).

Claims 6 and 17 are similar so are analyzed together.
With regard to Claim 6:
The computer-implemented method of claim 1, wherein said deriving comprises:
optimizing said scoring function based on one or more of (i) sales data and (ii) social network data.

With regard to Claim 17:
The computer program product of claim 13, wherein said deriving comprises:
optimizing said scoring function based on one or more of (i) sales data and (ii) social network data.

Zadeh and Lemay teach the method of claim 1 and computer program of claim 13, but do not explicitly teach optimizing and using sales data, but it is known in the art.  Linehan teaches an optimization method [title] that uses “fuzzy logic”. [0015] It may perform “optimization” of a “model” based on “sales data” including a “sales quote” to a potential customer. [0125] Linehan and Zadeh are analogous art as each is directed to electronic means for managing fuzziness.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Linehan with Zadeh and Lemay in order to optimize a model, as taught by Linehan; further, it is simply a substitution of one known part for another with predictable results, simply using sales data to improve a result, as in Linehan, rather than using the data of Zadeh; the substitution produces no new and unexpected result.

With regard to Claim 7:
The computer-implemented method of claim 6, comprising:
attempting to automatically resolve the one or more ambiguities based on one or more of: (i) the sales data and (ii) the social network data.

Given the combination already made in which sales data are used for a purpose and ambiguities are resolved, as cited above, it would have been obvious to do this, as it is simply a substitution of Linehan’s sales data for the user intent of Lemay on which to base a resolution of an ambiguity, which is mere substitution of one known datum for another with predictable results, as no new and unexpected result is inherent or disclosed.

With regard to Claim 8:
The computer-implemented method of claim 6, wherein the sales data comprises information corresponding to one or more of said user attributes. [Linehan as cited above in regard to claim 6; the sales quote reads on this]

This claim is not patentably distinct from claim 6.  First, it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data but which imparts neither structure nor functionality to the claimed method.  Second, as the sales data, which is merely optional in claim 6, only “comprises” this, it can comprise other items as well, and any further processing could be done entirely based on the other items.  The reference is provided for the purpose of compact prosecution.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zadeh et al. in view of Lemay et al. further in view of Linehan et al. further in view of Johnson et al. (U.S. Publication No. 2020/0151439, filed 12 November 2019).

With regard to Claim 9:
The computer-implemented method of claim 6, wherein the social network data comprise a set of images.

Zadeh, Lemay and Linehan teach the method of claim 6 but do not explicitly teach a set of images, but it is known in the art.  Johnson teaches a method of detecting facial images [title] which may need “to resolve ambiguity”. [0004] It can be used for “optimizing or improving user affect” using “digital images” of a user’s face, which may come from “social media platforms”. [0089] Johnson and Zadeh are analogous art as each is directed to electronic means for managing ambiguity.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Johnson with that of Zadeh, Lemay and Linehan in order to improve the effect on a user, as taught by Johnson; further, it is simply a substitution of one known part for another with predictable results, simply using Johnson’s data in place of, or in addition to, Zadeh’s as input to the process; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 6.  First, it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data but which imparts neither structure nor functionality to the claimed method.  Second, as the social network data, which is merely optional in claim 6, only “comprise” this, it can comprise other items as well, and any further processing could be done entirely based on the other items.  The reference is provided for the purpose of compact prosecution.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zadeh et al. in view of Lemay et al. further in view of Linehan et al. further in view of Duncan (U.S. Publication No. 2017/0213127).

With regard to Claim 10:
The computer-implemented method of claim 6, wherein said deriving comprises:
generating a lattice structure that defines both a predecessor relationship and a descendant relationship between the plurality of fuzzy pairings based on the partial ranking.

Zadeh, Leman and Linehan teach the method of claim 6 including the use of rankings and fuzzy pairings as cited above, but does not explicitly teach this sort of lattice structure, but it is known in the art.  Duncan teaches a genealogic system [title] that provides an “ambiguity solution”. [0057] Trees are created using “attributes of a User’s”. [0337] The trees depict predecessor (in this case, ancestor) and descendant relationships. [Sheet 11, Fig. 11] Duncan and Zadeh are analogous art as each is directed to electronic means for managing ambiguity.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Duncan with that of Zadeh, Leman and Linehan as it is simply a substitution of one known part for another with predictable results, simply storing Zadeh’s data according to the structure of Duncan rather than his own; the substitution produces no new and unexpected result.

Claim(s) 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh et al. in view of Lemay et al. further in view of Hill et al. (U.S. Publication No. 2019/0384762).

These claims are similar so are analyzed together.
With regard to Claim 11:
The computer-implemented method of claim 1, wherein said generating said interactive session comprises:
automatically generating one or more queries to be output to the expert, wherein each of the queries comprises one or more of the fuzzy pairings that are associated with at least one of the ambiguities.

With regard to Claim 18:
The computer program product of claim 13, wherein said generating said interactive session comprises:
automatically generating one or more queries to be output to the expert, wherein each of the queries comprises one or more of the fuzzy pairings that are associated with at least one of the ambiguities.

Zadeh and Lemay teach the method of claim 1 and computer program of claim 13, including the use of fuzzy pairings associated with ambiguities as cited above, but do not explicitly teach generating one or more queries, but it is known in the art.  Hill teaches a dataset query method [title] that can require a user to “resolve any ambiguity in their intent”. [0195] The “system” then “generates a query match” that is a “probabilistic maximum” based on data interactions. [0218] A user’s “expertise level” is taken into account. [0741] Hill and Zadeh are analogous art as each is directed to electronic means for managing ambiguity.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Hill with that of Zadeh and Lemay as it is simply a substitution of one known part for another with predictable results, simply having a computer create a query as in Hill instead of, or in addition to, letting a user ask a question as in Zadeh; the substitution produces no new and unexpected result.

That queries are “to be output to the expert” is mere manner-of-use language which is considered but given no patentable weight; it is not positively claimed that the queries are output to the expert.  Even if it were otherwise, it is unclear how the nature of an intended recipient of data has any patentable significance to the method which merely transmits or displays the data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694